                Case 3:20-cv-06442-LB Document 46 Filed 09/24/20 Page 1 of 2


                                                                                  OFFICE OF GENERAL COUNSEL



                 180 Howard Street, San Francisco, CA 94105                                   james.chang@calbar.ca.gov
                                                                                                          415‐538‐2381


 September 24, 2020

 VIA ECF

 Hon. Magistrate Judge Laurel Beeler
 United States District Court, N.D. Cal.
 450 Golden Gate Avenue, Courtroom B
 San Francisco CA 94102

 RE:        Gordon et al. v. State Bar of California et al.
            Case No. 3:20‐cv‐06442‐LB

 Dear Judge Beeler:

 Defendants Donna Hershkowitz and the State Bar of California (collectively, “State Bar”)
 respectfully oppose Plaintiffs’ request to present 8 witnesses at the upcoming hearing on
 Plaintiffs’ on Motion for Preliminary Injunction (Dkt. 6) on Tuesday, September 29, at 9:30 AM.1

 There is no presumption of an entitlement to present live witness testimony at a hearing on a
 motion for preliminary injunction.2 A full evidentiary hearing with multiple witnesses is not
 warranted in this matter as the record already contains numerous sworn declarations from all
 parties sufficient to adequately inform the Court’s consideration of the motion.3




 1
     See email from Plaintiffs’ counsel Claudia Center to the courtroom deputy of 8:53 am today.

 2
   See Int'l Molders' & Allied Workers' Local Union No. 164 v. Nelson, 799 F.2d 547, 555 (9th Cir. 1986) (rejecting
 Third Circuit’s presumption of entitlement to evidentiary hearing on motion for preliminary injunction); see also
 San Francisco‐Oakland Newspaper Guild v. Kennedy, 412 F.2d 541, 546 & n. 6 (9th Cir.1969) (presentation of many
 affidavits and the oral argument constituted “sufficient opportunity to present [the] case [on party’s position
 regarding preliminary injunction] without using oral testimony.”).
 3
   See, e.g., Numbers Licensing, LLC v. bVisual USA, Inc., 643 F. Supp. 2d 1245, 1249 (E.D. Wash. 2009) (evidentiary
 hearing unnecessary when declarations provide sufficient basis for Court to make informed decision); Isomedia,
 Inc. v. Spectrum Direct, Inc., No. C08‐1733JLR, 2009 WL 10676393, at *5 (W.D. Wash. July 1, 2009) (“A hearing in
 this matter was unnecessary because Isomedia's lack of a right to a preliminary injunction was evident in its own
 moving papers.”); Lee v. Benedict, 958 F.2d 377 (9th Cir. 1992) (“An evidentiary hearing was entirely unnecessary
 because the magistrate judge had sufficient facts before her to rule on the motion”).
San Francisco Office                                    www.calbar.ca.gov                           Los Angeles Office
180 Howard Street                                                                                   845 S. Figueroa Street
San Francisco, CA 94105                                                                             Los Angeles, CA 90017
          Case 3:20-cv-06442-LB Document 46 Filed 09/24/20 Page 2 of 2


Hon. Judge L. Beeler
September 24, 2020
Page 2

The State Bar also expresses serious concerns regarding the fairness and timing of Plaintiffs’
proposals, as the names of two of Plaintiffs’ proposed witnesses (Plaintiffs’ treating physicians)
have not even been disclosed to Defendants or the Court, and those witnesses have not
submitted declarations in the record to provide any basis for Defendants to understand the
scope of their proposed testimony. Plaintiffs should not be permitted to continue expanding
the case beyond the scope of their moving papers, and certainly not at the last minute when
the State Bar has already expended significant time and resources to address the legal and
factual issues in the motion as they were framed in the moving papers.

If the Court nonetheless wishes to consider testimony at the upcoming hearing, the State Bar
should be entitled to receive full disclosure of the names of Plaintiffs’ witnesses and the
substance of their proposed testimony forthwith, and an opportunity to designate its own
witnesses upon review of that information.

Respectfully Submitted,

/s/

James J. Chang
Assistant General Counsel
Counsel for Defendants Donna Hershkowitz and State Bar of California
